Opinion by
Cline, J.
The president of the importing firm testified that it was the practice of his firm to submit all foreign invoices to the appraiser so that he could keep in touch with the market valuations of the particular style of furniture, that at the time of this importation the market in the Orient was fluctuating and, further, that he had no intention to defraud the Government or deceive the appraiser. On cross-examination he testified he did not make out the entry as he was president of the firm; that his firm manufactured the goods in.the Orient and exported them, and that he continually gave the appraiser a copy of the market prices. The next witness, the appraiser, testified on behalf of the petitioner that he had no information that the petitioner attempted to deceive him and that the petitioner furnished him with price lists on merchandise of the kind herein involved coming from Hong Kong. On the record the court found that the petitioner acted without intention to misrepresent the facts or to defraud the revenue of the United States. The petition was granted.